EXAMINER’S AMENDMENT / NOTICE OF ALLOWABILITY

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The replacement drawing sheets for Figs. 1 and 2 were received on October 28, 2021.  These drawing sheets are acceptable.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joe McKinney Muncy and Kentaro Higuchi on November 4, 2021.  Please refer to the Examiner-Initiated Interview Summary, Form PTO-413, included herewith.
The application has been amended as follows:
 In claim 1, on line 7, “support” has been replaced with --supports--.
In claim 1, on line 13, “support” has been replaced with --supports--.
In claim 1, on line 13, “a turntable” has been replaced with --the turntable--.
In claim 1, on line 14, -- between the base and the turntable-- has been inserted between “form” and “,”.
In claim 1, on line 15, “support” has been replaced with --supports--.
In claim 1, on line 16, “being ” has been deleted.
In claim 1, on line 16, “moves” has been replaced with --move--.
In claim 4, on line 2, --at least one -- has been inserted before “outlet” at the beginning of the line.
In claim 5, on line 3, “pattern” has been replaced with --patterns--.
In claim 5, on line 4, “surrounded” has been replaced with --surrounding--.
In claim 7, on line 1, --each of -- has been inserted between “of” and “the”.
In claim 7, on line 2, “support” has been replaced with --supports--.
In claim 9, on line 2, “the low part of” has been replaced with --the at least one low part and the at least one high part of--.
In claim 9, on line 3, “support” has been replaced with --supports--.
In claim 10, on line 2, --at least one -- has been inserted before “outlet” at the beginning of the line.

Allowable Subject Matter
Claims 1, 3-5, 7, 9 and 10 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN W GORMAN whose telephone number is (571)272-4901. The examiner can normally be reached Monday-Thursday 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARREN W GORMAN/Primary Examiner, Art Unit 3752